Citation Nr: 9925316	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-26 265	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania  


THE ISSUE

Entitlement to service connection for disability manifested 
by abnormal liver function test results.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1977 to May 1980, and 
from approximately March 1981 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
RO, which, inter alia, denied service connection for elevated 
liver function test results.  In April 1997, the Board 
remanded the claim on appeal for additional development.  


FINDINGS OF FACT

1.  Elevated liver function testing was shown in service, 
including on separation examination in April 1992; no 
complaint, treatment, or diagnosis of liver disease was shown 
in service.  

2.  There is no competent medical evidence linking any 
currently shown liver disability with military service or 
condition coincident therewith, such as elevated liver 
function testing.  


CONCLUSION OF LAW

The claim of service connection for disability manifested by 
elevated liver function testing is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This 
rule does not mean that any manifestation of joint pain, any 
abnormality of heart condition or heart sounds, any urinary 
findings of cases, or any cough, in service will permit 
service connection for arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
included the word "Chronic."  38 C.F.R. §3.303(b) (1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For example, if 
competent evidence reflects that certain diseases, including 
cirrhosis of the liver, become manifest to a compensable 
degree within one year after service, service incurrence or 
aggravation may be presumed.  38 C.F.R. §§ 3.307, 3.309 
(1998).  However, such a presumption is rebuttable.  Id.  

Here, there is no medical evidence of liver disease, 
including cirrhosis of the liver, either in service or within 
one year after separation.  The medical evidence of record 
reflects that the veteran had during service, and continues 
to have on current evaluation, elevated liver function 
testing.  Service medical records include a notation of 
elevated liver function testing on separation examination in 
May 1992.  At that time, it was noted that an evaluation was 
underway at the Gastroenterology Clinic at Walter Reed Army 
Medical Center (WRAMC).  Those records, which are associated 
with the veteran's other service medical records have been 
reviewed at the Board.  They show that the veteran had been 
referred in May 1992 for "recently noted" elevated liver 
function testing.  Upon admission at WRAMC, the veteran gave 
a medical history of three to four drinks per day, and 
alcohol abuse.  The veteran denied any history of hepatitis, 
tenderness or jaundice, or any other symptoms.  A partially 
illegible notation indicates that hepatitis may be associated 
with these findings.  He was scheduled for a recheck in one 
month for persistent elevated results.  

On VA general medical examination in June 1993, the veteran 
reported a medical history of elevated liver function 
testing, as well as a history of a "fatty liver."  No 
findings were noted on examination.  However, apparently 
based on this history, the examiner entered a diagnosis of 
"fatty liver," with notation of disturbance in the liver 
function tests.  (Quotation marks in original).  

On VA alimentary examination in July 1993, the veteran again 
gave a history of elevated liver function testing, and a 
diagnosis of "fatty liver."  On examination, the veteran 
denied any food intolerance, nausea, vomiting or pain, or any 
other symptom.  He reported weight gain.  The diagnosis was 
liver function test disturbance, "fatty liver."  (Quotation 
marks in original).  

A May 1994 VA prescription note, VA Form 10-2577F, associated 
with VA clinical laboratory and blood testing results, 
indicates a VA physician discussed the veteran's blood counts 
and elevated liver enzyme results with him.  

At his personal hearing at the RO in October 1994, the 
veteran testified to his belief that a discoloration of his 
toes may be a symptom of his liver disorder.  He also stated 
that no physician ever told him that this was so, and that he 
has no medical training to make such a medical determination.  
The veteran also denied any current or post-service treatment 
for liver disease.  

An undated medical statement on stationery of The American 
Legion, was received at the RO approximately in November 
1996.  This document includes the medical opinion of a 
physician who indicates that a diagnosis of fatty liver 
cannot be made without first obtaining a liver biopsy, and 
that elevated liver function tests, per se, cannot be 
considered a disability, as such test results might represent 
a benign condition, or something else.  Specifically, it was 
opined that low grade hepatitis would have to be ruled out, 
as well as some other processes of the liver.  

Private treatment records, dated in September and October 
1997, include a September 1997 right upper quadrant sonogram.  
It was noted that there was "less than usual penetration of 
the liver ultrsonographically suggesting [the] possibility of 
diffuse hepatic disease such as cirrhosis or fatty 
infiltration.  However, well-visualized parts of the liver do 
not appear definitely abnormal."  (Emphasis added).  

In an October 1997 medical statement, Dr. Vasagam reveals 
treatment of the veteran since June 1996 for, "a liver 
problem, possibly secondary to cirrhosis of the liver."  
(Emphasis added).  Dr. Vasagam notes that an October 1997 
complete blood test revealed a normal liver profile.  
However, it was also noted that the sonogram was thought to 
show cirrhosis of the liver.  Noting that there was no 
hepatosplenomegaly, and that the veteran's hepatitis B 
testing was negative, Dr. Vasagam's clinical impression was 
cirrhosis of the liver, "possibly alcoholic etiology."  

The veteran was afforded a VA liver examination in June 1998.  
Pursuant to the Board's April 1997 remand requests, the 
veteran was scheduled for an examination by a specialist.  
Direction was made that the specialist examiner review the 
claims file and determine whether the veteran had any 
cognizable condition manifested by the elevated liver 
function testing.  

On special VA examination in June 1998, the veteran reported 
no complaints or symptoms other than some mild fatigue, which 
he attributed to his age.  The veteran reported some 
occasional brown or black tarry stools, and he indicated that 
he took no mediation for his elevated liver enzymes.  Rectal 
examination was heme-negative, although the stool was reddish 
brown in color.  The veteran admitted to a history of two 
alcoholic drinks per day, but when questioned by the other VA 
consulting physician, he admitted to having at least four or 
five Rum and Coca-Cola beverages per day.  The liver size was 
thought to be normal on palpation.  The veteran was counseled 
about the need to cut down or stop his alcohol intake in 
order to decrease his liver function enzymes.  Diagnoses were 
deferred pending the result of additional necessary testing.  
In July 1998 the veteran underwent an echogram.  The 
pertinent VA clinical impression was that the veteran had 
cholelithiasis, with no evidence of cholecystitis, and 
slightly heterogenous liver, without focal masses or biliary 
dilatation.  

The above-noted evidence does not support a finding of a 
well-grounded claim of service connection for liver disease, 
to include cirrhosis of the liver, as no medical evidence is 
of record linking any current liver disability with military 
service or the elevated liver function test results in 
service.  While it is not entirely clear whether the veteran 
has cirrhosis, especially in light of the equivocal report of 
sonogram testing, what is clear is that no examiner has 
linked any liver debility to the period of time the veteran 
was in military service.  Additionally, abnormal findings in 
service do not, of themselves, constitute chronic disability 
for which service connection may be granted.  § 3.303.  

The diagnosis of "fatty liver" which was reported on VA 
examinations in June and July 1993, appears to be based on 
little more than the veteran's own recitation of a history of 
such a diagnosis--a history which is not supported by the 
medical evidence of record, including the service medical 
records.  Accordingly, this evidence does not serve to 
support a well grounded claim.  This is so in part because, 
while fatty liver was reported within one year of separation 
from service, there is no indication that the veteran had 
cirrhosis manifested during this time frame.  §§ 3.307, 
3.309.  

The veteran has provided his opinion as to the diagnosis and 
onset of liver disease.  While the veteran is certainly 
competent to provide testimony regarding the occurrence of 
in-service events or symptomatology, see Murphy, supra, and 
Goss v. Brown, 9 Vet. App. 109 (1996), there is no indication 
in the record that he has the medical expertise necessary to 
conclude that any current liver abnormality is attributable 
to service.  Id.  Although he has described the nature of his 
difficulties, there has been no submission of evidence by 
competent authority that he has a liver disease which is 
attributed to service, or to elevated liver function testing 
in service.  

In closing, even though in-service liver function tests were 
abnormal, laboratory findings of elevated liver function, 
after clinical correlation and study, may indeed lead an 
examiner to diagnose definite liver disability, but such test 
results are not disabilities in and of themselves.  As noted 
in the undated medical opinion of Dr. Tregubov, which states 
that elevated liver function tests may be indicative of a 
benign condition, among other possibilities, and that low 
grade hepatitis would have to be ruled out.  While the 
laboratory readings might indeed be indicative of disease, or 
likely diagnosis in the future, no medical evidence has been 
submitted that links any current disability to such findings 
in service.  Absent the presentation of medical evidence 
showing disease or injury that results in current disability, 
see Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992), the claim 
may not be considered well grounded.  


ORDER

No well-grounded claim of service connection for disability 
manifested by elevated liver function testing having been 
presented, the claim is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

